DETAILED ACTION

Applicant's Submission of a Response
Applicant’s submission of a Pre-Appeal Brief on 7/26/2021 has been received and fully considered.  The Office mailed a Notice of Panel Decision from Pre-Appeal Brief Review on 8/27/2021.  The Panel agreed to reopen prosecution.  Therefore, claims 1-16 and 18 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the apparatus claims 1-14, it is unclear what defines “a determiner”.  Is the determiner a computer, a sensor, software, a human, or something else?  Applicant’s disclosure fails to provide sufficient details to understand the scope of “the determiner”.   Similarly, what is scope of “an instructor” (e.g., see representative claims 2 and 7), “a photographer” (claim 3), “a presenter” (claim 4), and “an acceptor” (claim 5)?   Further clarification is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

2019 PEG Analysis
Step 1:  Are the claims directed to a statutory category (e.g., a process, machine, etc.)
Claims 1-14 and 18 are directed to an apparatus.  Claims 15 and 16 are directed to a method.

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature or natural phenomenon? 
	Yes, the claims recite an abstract idea.  The following specific limitations in the claims under examination recite an abstract idea:  
Confirm whether a packing style image of an article has been registered in a storage unit or not (e.g., claims, 1, 8-10, 14-16 and 18) 
Make a determination to photograph when a packing style image has not been registered (e.g., claim 1, 11-16, and 18);
Instruct worker to take a photo (e.g., claims 2 and 5)
	The above listed identified limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG: 
Mental Processes: concepts preformed in the human mind (including on observation, evaluation, judgement, opinion).  
Certain Methods of Organizing Human Activity: managing personal behavior or relationships or interactions or relationships of interaction between people (including social activities, teaching, and following rules or instructions). 
In this case, the claimed system/method makes an observation of whether is an image is stored and then determines that when no image is stored, to take and register an image.  That is, if you need something, get it.  If you already have the needed item, then do not get it. Without further detail in the claims, a human may perform these observations and requests.  Further, the claims are also directed to following simple rules and instructions. 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application? 
	Overall, the following additional claim limitations appear to merely implement the abstract idea, add insignificant extra-solution activity to the judicial exception, or generally link the judicial exception to a particular environment or field of use, as outlined below: 
Image data is related to a packing style (claims 1, 14, and 18, particular field); 
Worker takes a photo (claim 3, insignificant extra-solution activity);
Presenting an image (claim 4, insignificant extra-solution activity);
Displaying information to instruct (claim 6, insignificant extra-solution activity);
Accepting an evaluation from a worker (claim 7, insignificant extra-solution activity);


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	With regard to claims 1-16 and 18, the claims as a whole do not amount to significantly more than the exception itself.   The above listed additional claim limitations display, receive (gather), and notify in a well-understood, routine, and conventional way.  Further, the computer hardware of claim 18 (e.g., computer readable recording medium) is well-understood, routine, and conventional in the art.  Since the claim scope of the determiner, instructor, photographer, presenter, and acceptor are unknown, a determination of whether those features amount to significantly more than the judicial exception has not been yet made.  Therefore, claims 1-16 and 18 are not patent eligible under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0003727 to Lortz in view of U.S. Patent Application Publication No. 2005/0128212 to Edecker.
With regard to claim 1, Lortz discloses system comprising a determiner (e.g., see paragraph 16, wherein an employee determines to take a picture) the configured to determine whether to photograph a packing style image of an article (e.g., see paragraph 16, mobile camera devices carried by employees; see also paragraphs 23 and 51, employees can be tasked with 
[claim 2] an instructor configured such that when the determiner determines to photograph the packing style image of the article, the instructor instructs a worker in the first warehouse work to photograph the packing style image of the article (e.g., see Fig. 51; see Fig. 5); 
[claim 3] a photographer configured such that when the determiner determines to photograph the packing style image of the article, while the packing style image of the article is photographable, the photographer photographs the packing style image of the article (e.g., see Fig. 5); 
[claim 4] a presenter configured to present the packing style image of the article photographed in response to the instruction by the instructor to a worker, the worker being instructed to perform the second warehouse work for an article having a type identical to a type of the article after the first warehouse work (e.g., see Fig. 6; see also paragraph 62);
[claim 5] a register configured to register the packing style image of the article in a storage unit, the packing style image of the article being photographed in response to the instruction of the photographing of the packing style image of the article by the instructor (e.g., see Fig. 3, see also Fig. 5, step 40); 
[claim 6] wherein the instructor is configured such that when the determiner determines to photograph the packing style image of the article, the instructor instructs the worker in the first warehouse work to photograph the packing style image of the article by displaying information 
[claim 7] an acceptor configured to accept an evaluation for the packing style image from a worker, wherein the instructor is configured such that when the evaluation accepted by the acceptor is an evaluation indicating inappropriateness as the packing style image of the article, the instructor instructs the worker in the first warehouse work to photograph the packing style image of the article by displaying information instructing the photographing of the packing style image of the article on a display unit (e.g., see Fig. 6, step 48); 
[claim 8] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on whether a packing style image of an article having a type identical to a type of the article has been registered or not (e.g., see Fig. 5, step 38); 
[claim 9] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on an order content of an article having a type identical to a type of the article (e.g., see Fig. 6);
[claim 10] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on whether an order of an article having a type identical to a type of the article exists or not, as the order content (e.g., see Fig. 6); 
[claim 11] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on a state of the article (e.g., Fig. 5; see also paragraphs 23 and 51); 
[claim 12] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on whether the article is in a state contained in a case or not as the state of the article (e.g., see Figs. 5 and 6; see also paragraphs 23, 51, and 62); 
claim 13] wherein the determiner is configured to determine whether to photograph the packing style image of the article or not based on whether the packing style image of the article has been registered or not and an order content for the article (e.g., see Figs. 5 and 6; see also paragraphs 23, 51, and 62).
	Lortz is silent regarding confirming registration of an image and when an image is not registered make a determination to photograph an image for storage.  Of course, Lortz “registers” images because it stores each input image.  While Lortz notes in paragraph 29 that multiple views of a shelf location may be taken to improve product identification robustness, Lortz notes in at least paragraphs 21 and 26 that computing resources are limited and that measures should be taken to preserve valuable computing resources.
Edecker discloses in at least paragraph 266 that determines when to take photographs to minimize data storage.   
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the current invention to modify Lortz with data minimal photographing taught by Edecker in order to minimize data storage requirements. 
	Claims 14-16 and 18 are similar in scope and made obvious based on the same analysis set forth above for claims 1-13 by Lortz in view of Edecker.  

Response to Arguments
In remarks on 7/26/2021, Applicant’s argues that the combination of Lortz and Edecker fail to disclose the claimed invention.  As an initial matter, Applicant’s clarification of the newly added 112 issues may help address some the potential prior art concerns. 
Edecker does not make a determination on the basis of the claimed determination regarding whether “a packing style image of an article as a work target in a first warehouse has been registered in a storage unit or not.”  As set forth in the previous Office Action, Applicant is correct that Edecker alone is not directed to a packaging style.  The Examiner again notes that if Edecker disclosed all of the recited elements, then an anticipation rejection under 102 would have been made.  In contrast, the Examiner made an obviousness rejection under 103.  The base reference, Lortz, discloses in at least paragraph 29 that multiple images of a common area may be taken to make identification of shelf items more robust.  However, Lortz is silent regarding determining when a new image is needed or not needed.  Claim 1 appears to be directed to making a determination of when an image is needed.  However, we do not understand what makes that determination.  Similarly, Edecker determines, as taught in at least paragraph 266, that if an image is needed, then an image should be taken and if an image is not needed, then an image should not be taken.  The rationale for Edecker’s teaching is very common in all industries; the preservation of limited resources is necessary (e.g., bandwidth, memory, processing capacity, etc.).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S MCCLELLAN whose telephone number is (571)272-7167.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James S. McClellan/Primary Examiner, Art Unit 3715